Citation Nr: 1008482	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 RO decision, which 
denied claims for service connection for hearing loss of the 
right ear and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
right ear hearing loss and tinnitus.  After a thorough review 
of the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.

The Board notes that the Veteran asserted in his January 2008 
VA Form 9 Appeal that he was exposed to acoustic trauma 
during service, to specifically include noise from loud 
generators, data processing equipment, and firearms.  The 
Veteran reported in his November 2006 claim that he developed 
hearing loss and tinnitus during service in February 1972. 

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of tinnitus or ringing 
of the ears.  The Board notes that the Veteran underwent a 
pre-induction audiological examination in August 1970.  The 
August 1970 audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as 
follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
55 (60)
LEFT
10 (25)
0 (10)
0 (10)
X
30 (35)
The aforementioned table reflects ASA measurements recorded 
in service, with the comparable ISO (ANSI) measurements in 
adjacent parentheses.  Speech recognition ability was not 
recorded.  

A February 1974 audiological summary report of examination 
for organic hearing loss upon separation from service 
reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
X
25
LEFT
15
15
15
X
45
Speech recognition ability was not recorded.  

More recently, the Veteran underwent a VA examination in 
February 2007.  The February 2007 audiological summary report 
of examination for organic hearing loss reflected puretone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
15
60
70
LEFT
20
20
10
60
70
Speech recognition ability was recorded at 96 percent 
bilaterally.  The examiner noted that the Veteran reported an 
onset of tinnitus 10 years prior and indicated that he first 
noticed hearing loss in 1979.  The Veteran reported exposure 
to noise from generators, data processing centers, and 
firearms in service.  Upon review of the claims file and 
examination of the Veteran, the examiner determined that it 
is less than likely that the Veteran's tinnitus is the result 
of military service because the onset was delayed.  With 
respect to hearing loss, the examiner noted that any decision 
about hearing loss would be mere speculation because the 
hearing loss existed when he entered service.  He went on to 
note that the discharge examination showed the hearing loss 
in the left ear and the enlistment examination showing the 
hearing loss in the right ear.  The enlistment examination 
was done with ASA standards and the discharge examination was 
done with ISO standards.  When these are compared, there was 
not a significant change in his hearing during his military 
service, when only the thresholds are considered.  It is very 
possible that a mistake was made when the thresholds were 
recorded for the right and left ears.  The examiner noted 
that another factor about the hearing loss is that it was not 
noticed until about 9 years after his military service.    

The Board notes that, following this examination, the Veteran 
asserted in a July 2007 statement that, while the examiner at 
the VA examination noted that the Veteran reported that his 
tinnitus first started 10 years prior, the ringing in his 
ears actually began in service.  It did not reach the point 
that it was an annoyance that he could no longer tune out 
until 10 years prior.

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In light of the fact that the February 2007 VA opinion with 
regard to the Veteran's claim for service connection for 
tinnitus appears to be based on a misunderstanding at the VA 
examination relating to the reported onset of his symptoms, 
the Board finds that the necessity for a new VA examination 
is shown for the proper assessment of the Veteran's claim for 
service connection for tinnitus.  38 U.S.C.A. § 5103A (West 
2002).  This issue must be remanded in order to schedule the 
Veteran for a VA examination to determine whether, based on 
an accurate account of the Veteran's reported history of 
symptoms, he currently has tinnitus and, if so, whether his 
current tinnitus was caused or aggravated by his active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

With regard to the Veteran's right ear hearing loss claim, 
the Board notes that it is unclear from the February 2007 VA 
examination report whether or not the Veteran had a pre-
existing right ear hearing loss disability upon entrance into 
service and, if so, whether this pre-existing right ear 
hearing loss could have been aggravated by his active duty 
service.  As noted, his pre-induction exam did show a very 
high puretone threshold in the highest frequency; however, 
the Veteran has reported the onset of his symptoms to be 
later, and the VA examiner specifically indicated that the 
results of that test may be in error.  As such, this issue 
must also be remanded as well in order to schedule the 
Veteran for a VA examination to determine whether the Veteran 
had a right ear hearing loss disability upon entrance into 
service and, if so, whether his current right ear loss was 
caused or aggravated by his active duty service.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination.  All 
appropriate tests and studies should 
be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms 
before, during, and after his active 
duty service relating to his hearing 
loss and tinnitus.  After reviewing 
the file, examining the Veteran, and 
noting his reported history of 
symptoms, the examiner should render 
opinions as to whether the Veteran 
currently has hearing loss of the 
right ear or tinnitus.  If so, 
opinions should be provided as to 
whether it is at least as likely as 
not that the Veteran's current 
hearing loss of the right ear or 
tinnitus was incurred in or 
aggravated by his active duty 
service.  The examiner must 
specifically note the likelihood that 
Veteran had pre-existing right ear 
hearing loss upon entry into service 
and, if so, whether this pre-existing 
hearing loss of the right ear was 
aggravated by his active duty 
service. 
        
It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the October 
2007 statement of the case (SOC).  In 
the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


